Appeal Dismissed and Memorandum Opinion filed January 23, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00864-CV

RICHARD MCMINIMY AS EXECUTOR OF THE ESTATE OF MICHAEL
                 CALDWELL, Appellant
                                        V.

            TEXAS TEASE YACHT CHARTERS, INC., Appellee

                      On Appeal from the Probate Court
                           Galveston County, Texas
                     Trial Court Cause No. PR-0077787-A

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed August 14, 2019. The notice of
appeal was filed October 25, 2019. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).
      On December 10, 2019, this court ordered appellant to pay the appellate
filing fee on or before January 6, 2020, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee or otherwise responded to the court’s
order. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2